             Case 4:21-cv-00543-JM Document 4 Filed 07/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DAVID JONES                                                                    PLAINTIFF

v.                                 No: 4:21-cv-00543-JM


RODNEY WRIGHT, et al.                                                       DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 27th day of July, 2021.


                                                   UNITED STATES DISTRICT JUDGE
